Citation Nr: 1400334	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-23 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable evaluation for fracture of the right fifth finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel






INTRODUCTION

The Veteran served on active duty from January 1989 to January 2009. 

This appeal was processed using the Virtual VA and Veterans benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran served on active duty from January 1989 to January 2009. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 


FINDING OF FACT

Residuals of fracture of the right little finger is manifested by slight angular deformity without limitation of range of motion and no ankylosis. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for the service-connected residual of fracture of the right little finger have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5156, 5227, 5230 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but do not require that VA provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. VA must also notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In the present case, correspondence uploaded to Virtual VA in August 2008 satisfied the duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the Veteran was notified of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In that same correspondence, the Veteran was notified of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the instant case, the issue of a higher initial disability rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  The Board therefore concludes that VCAA notice requirements have been satisfied with respect to the issue on appeal. 

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claim file.  All identified and available post-service treatment records have been secured, which include VA medical examinations and VA outpatient treatment records.  The Veteran was provided with VA examinations in September 2008 and September 2010.  The reports of the VA examinations indicate that the examiners reviewed the Veteran's claim file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for the purposes of rendering a decision as to the Veteran's right little finger disability in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and her representative have not contended otherwise.  The Veteran additionally declined the opportunity to present testimony before a Veteran's Law Judge. 

Thus, the duties to notify and assist have been met.

      Legal Criteria and Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4 (2013).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013). 

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2013).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2013); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In an appeal of an initial rating, consideration must be given to "staged" ratings, that is, disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will thus consider entitlement to "staged ratings" in this case. 

At a September 2008 VA examination, the Veteran reported pain, weakness, fatigue and lack of endurance on her right little finger.  Physical examination revealed no overt deformity.  The finger was tender to palpation over the dorsal aspect of the interphalangeal joint.  All fingertips were able to approximate the middle traverse fold of the palm, and all fingers were able to approximate the thumb.  There was no pain reported on motion.  It was noted the Veteran reported subjective pain.  

At a September 2010 VA examination it was noted the Veteran had no loss of strength or dexterity of the right little finger.  The Veteran reported mild pain develops during cold conditions; she does not require any treatment for the mild, occasional pain.  She reported flare-ups every 5 to 6 months with no additional loss of function perceived.  On physical examination there was no loss of range of motion and no pain on motion.   There was no additional loss of motion or pain on repetitive use.  There is no amputation and no ankylosis.  There was slight angulation of 2 degrees laterally at the level of the middle phalanx.  There is normal position of all finger tips to the tip of the thumb and normal contact to palm of the hand.  The examiner noted the Veteran was employed and the right little finger disability had no effect on her employment.  

The Veteran's right little finger disability has been rated under Diagnostic Code 5230, which contemplates limitation of motion of the ring or little finger.  See 38 C.F.R. § 4.71a (2013).  Under Diagnostic Code 5230, a non-compensable evaluation is warranted for any limitation of motion of the little finger.  Accordingly, Diagnostic Code 5230 cannot serve as a basis for an increased rating in this case.  In addition, the Veteran's right little finger disability is rated at the maximum schedular evaluation under Diagnostic Code 5230 and consideration of functional loss due to pain is not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Even accepting that the Veteran experiences pain from her disability, the rating schedule does not require a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Moreover, the VA examinations did not reveal additional functional impairment or limitation of motion with repetitive motion due to pain, fatigue, lack of endurance, incoordination, or weakness.  Thus, a higher evaluation based on functional loss due to pain is not warranted. 

The Board has considered whether an increased disability rating is warranted for the Veteran's right little finger disability based on functional loss due to pain, weakness, excess fatigability, incoordination, and flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  If, however, the veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider the applicability of the above provisions.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Board has considered all other potentially applicable rating criteria.  Diagnostic Code 5227 is inapplicable as there is no ankylosis shown.  Moreover, the little finger has not been amputated and there is no evidence that the disability approximates the equivalent of amputation of the little finger.  Therefore, Diagnostic Code 5156 is also inapplicable.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable evaluation for her right little finger disability. 

The Board further finds that, since the effective date of service connection, there were no distinct periods of time during which the Veteran's disability was compensable.  She is accordingly not entitled to receive a "staged" rating.  Fenderson, supra. 

As the preponderance of the evidence is against the claim for increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

      Extra-Schedular Considerations 

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In exceptional circumstances when the schedular evaluations are inadequate, the veteran may be awarded a rating higher than that dictated by the schedular criteria.  38 C.F.R. § 3.321(b)(1) (2013).  According to the regulation, an extra-schedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.  

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating. 

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available when there is ankylosis that affects the motion of other digits or when there is amputation, but the Veteran does not have such symptoms. 

It does not appear that the Veteran has an "exceptional or unusual" disability; she merely disagrees with the assigned evaluation for her level of impairment.  In other words, she does not have any symptoms from her service-connected disorder that are unusual or are different from those contemplate by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra. 

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extra-schedular referral is required.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Finally, the Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  In his September 2010 VA examination, the Veteran reported to the examiner that she continues to work, and her right little finger condition has not limited her ability to engage in this activity.  In light of the foregoing, the Board finds that a claim for TDIU has not been raised. 

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial compensable rating for residual of a fracture of the right little finger is denied. 



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


